IN THE
                         TENTH COURT OF APPEALS

                                No. 10-21-00027-CV
                                No. 10-20-00263-CV

                   IN THE INTEREST OF T.B., AN ADULT



                         From the 272nd District Court
                              Brazos County, Texas
                        Trial Court No. 16-03580-CRF-272


                          MEMORANDUM OPINION


      T.B. appeals from the trial court's Amended Order of Civil Commitment: Charges

Pending (Mental Illness) Under Article 46B, wherein he was directed to receive in-patient

mental health treatment for one year, and from the trial court’s Second Amended Order

of Civil Commitment: Charges Pending (Mental Illness) Under Article 46B.102, wherein

T.B.’s commitment was extended to one year from the date of his placement into a mental

health facility. Because the trial court had no jurisdiction to render the Second Amended

Order, that order is reversed and judgment is rendered that the order is void. Further,

because T.B.’s issues regarding voir dire and the sufficiency of the evidence were not

preserved, the Amended Order is affirmed.
BACKGROUND

        T.B. was indicted for the felony offense of stalking. See TEX. PENAL CODE § 42.072.

In 2018, the trial court found T.B. to be incompetent to stand trial and ordered T.B.

committed for restoration to competency. In 2019, because the felony charge was still

pending, a civil commitment jury trial was held, and based on the jury's findings, the trial

court ordered extended mental health services for T.B. This Court affirmed that order.

See In the Interest of T.B., 594 S.W.3d 773 (Tex. App.—Waco 2019, no pet.).

        Because T.B. was committed in a civil proceeding, his status must be reviewed

annually. See TEX. HEALTH & SAFETY CODE § 574.035(h) (“An order for extended inpatient

mental health services must provide for a period of treatment not to exceed 12 months.”).

In his annual review, in a jury trial held in September 2020 (during the COVID-19

pandemic), T.B. was again civilly committed pursuant to the trial court’s Amended Order

of Civil Commitment: Charges Pending (Mental Illness) Under Article 46b.102. The

appeal of that order is docketed as 10-20-00263-CV and will be referred to as the 2020

appeal.

        During the pendency of the 2020 appeal, the trial court signed a Second Amended

Order of Civil Commitment: Charges Pending (Mental Illness) Under Article 46b.102.

The appeal of that order is docketed as 10-21-00027-CV and will be referred to as the 2021

appeal.

THE 2021 APPEAL—10-21-00027-CV

        In his first two issues, T.B. complains that the trial court had no jurisdiction to

render the Second Amended Order, making the order void; and if it did, it erred in

In the Interest of T.B.                                                               Page 2
rendering an order which extends T.B.’s commitment beyond the statutory limits. In its

reply, the State admits the trial court’s Second Amended Order is void because it was

rendered outside the trial court’s plenary power. After reviewing the record, we agree

that the Second Amended Order is void. T.B.’s first issue is sustained. Further, because

the trial court’s Second Amended Order is void, we have no jurisdiction to address T.B.’s

second, third, fourth, and fifth issues as they pertain to the Second Amended Order.

CONCLUSION—10-21-00027-CV

        Accordingly, we reverse the trial court’s Second Amended Order of Civil

Commitment: Charges Pending (Mental Illness) Under Article 46b.102, signed on

February 1, 2021, and render judgment that the order is void.

THE 2020 APPEAL—10-20-00263-CV

        T.B. submits three issues regarding the 2020 appeal: that the trial court erred in

limiting his voir dire and that the evidence supporting the Amended Order is both legally

and factually insufficient.

        Voir Dire

        In his third issue, T.B. complains the trial court erroneously prevented T.B. from

asking the jury panel questions necessary to intelligently exercise his peremptory

challenges. Specifically, T.B. complains about the following occurring at the end of his

counsel’s voir dire examination:

        COUNSEL: The last area to cover, obviously y'all seen [T.B.]. He's elected
        not to wear the street clothes that the county allows us to provide for him




In the Interest of T.B.                                                               Page 3
        instead of his jail clothes. You've also seen him here in the courtroom. 1

        Is anybody, because of what you have already seen or heard or experienced
        with [T.B.], already feel like you would be somehow biased or influenced
        in the case, not be able to be fair and impartial to both me and State?

        (Hands are raised.)

        STATE: Judge, can we approach?

        TRIAL COURT: I'm going to sustain the objection to that.

T.B. contends that counsel had asked a proper question and that a court abuses its

discretion when it denies a proper question which prevents the intelligent use of a

peremptory challenge. See In re Commitment of Hill, 334 S.W.3d 226, 229 (Tex. 2011).

        A party preserves error by a timely request that makes clear—by words or

context—the grounds for the request and by obtaining a ruling on that request, whether

express or implicit. TEX. R. APP. P. 33.1; In the Interest of T.B., 594 S.W.3d 773, 779 (Tex.

App.—Waco 2019, no pet.). Thus, a party can preserve error in voir dire by asking a

specific and proper question, stating the basis on which it sought to ask that question,

and obtaining an adverse ruling from the trial court. Id.; see Babcock, 767 S.W.2d at 708.

This did not happen here.

        After the trial court sustained the State’s implied “objection,” T.B’s counsel did not

pursue his complaint any further. Counsel did not state on what basis he wanted to ask

the question. Instead, counsel wrapped up his voir dire examination, and the trial court




1
 T.B. had been removed from the courtroom at least twice for talking, sometimes unintelligibly, to the jury
panel, moving toward the panel, and talking over his counsel when he had specifically been admonished
not to do so

In the Interest of T.B.                                                                             Page 4
excused the panel so that the parties could make their challenges for cause and

peremptory strikes. After the jury left the courtroom, the trial court asked counsel if he

understood why he sustained the State’s objection without hearing the reasoning for it.

When counsel stated that he vaguely remembered from the last trial, the court explained

its action. Counsel agreed with the court.

        Accordingly, T.B’s third issue is not preserved for our review and is overruled.

        Sufficiency of the Evidence

        In his fourth and fifth issues, T.B. contends the evidence is legally and factually

insufficient to support the renewed order for civil commitment—the Amended Order.

        The renewal of an order of extended mental health services is governed by section

574.066 of the Texas Health and Safety Code. See TEX. HEALTH & SAFETY CODE § 574.066.

A court may not renew an order unless the court or jury finds by clear and convincing

evidence that the patient meets the criteria for extended mental health services under

Sections 574.035(a)(1), (2), and (3). Id. (f); § 574.035(a). A renewed order authorizes

treatment for not more than 12 months. Id. at § 574.066(f).

        T.B.’s case was tried before a jury. In a civil jury trial, a legal sufficiency issue must

be preserved through one of the following procedural steps in the trial court: (1) a motion

for instructed verdict; (2) a motion for judgment notwithstanding the verdict; (3) an

objection to the submission of the question to the jury; (4) a motion to disregard the jury's

answer to a vital fact question; or (5) a motion for new trial. T.O. Stanley Boot Co. v. Bank

of El Paso, 847 S.W.2d 218, 220-21 (Tex. 1992); Salinas v. Fort Worth Cab & Baggage Co., 725

S.W.2d 701, 704 (Tex. 1987); In the Interest of J.C., 582 S.W.3d 497, 500 (Tex. App.—Waco

In the Interest of T.B.                                                                    Page 5
2018, no pet.). Further, to complain about the factual sufficiency of the evidence to

support a jury finding, a party must file a motion for new trial. See TEX. R. CIV. P. 324(b);

In the Interest of J.C., 582 S.W.3d at 500 (Tex. App.—Waco 2018, no pet.). A review of the

record reveals that T.B. did not take any of the procedural steps necessary to advance

either his legal or factual sufficiency challenges for appellate review.        Thus, T.B.'s

arguments regarding the sufficiency of the evidence to support the Amended Order are

not preserved. In the Interest of J.C., 582 S.W.3d 497, 500-01 (Tex. App.—Waco 2018, no

pet.).

         T.B.’s third and fourth issues are overruled.

CONCLUSION—10-20-00263-CV

         Accordingly, the trial court’s Amended Order of Civil Commitment: Charges

Pending (Mental Illness) Under Article 46b.102, signed on September 17, 2020 is affirmed.



                                            TOM GRAY
                                            Chief Justice

Before Chief Justice Gray,
       Justice Neill, and
       Justice Johnson
Reversed and rendered
Affirmed
Opinion delivered and filed May 28, 2021
[CVO6]




In the Interest of T.B.                                                                Page 6